      Case 4:20-cv-00831-BRW-JTK Document 11 Filed 09/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DIAMOND DENNIS RENAY DERX,                                                    PLAINTIFF
ADC #162003

v.                                  4:20CV00831-BRW-JTK

A. CULCLAGER, et al.                                                         DEFENDANTS

                                           ORDER

       I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney.    There have been no objections. After a review of those proposed

findings and recommendations, I adopt them in their entirety.

       Accordingly, Defendants Crawford and Reos are DISMISSED, for failure to state a claim

upon which relief may be granted.

       IT IS SO ORDERED this 2nd day of September, 2020.




                                            Billy Roy Wilson ________________
                                            UNITED STATES DISTRICT JUDGE




                                               1
